Citation Nr: 0336647	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  03-00 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel




INTRODUCTION

The veteran served on active from May 1967 to June 1969, 
including combat service in the Republic of Vietnam.  His 
decorations include the Purple Heart Medal and the Combat 
Infantryman Badge.

This matter comes before the Board of Veteran' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied the veteran's claim of 
entitlement to service connection for right hip disability 
and low back disability.  The veteran perfected a timely 
appeal of this determination to the Board.

The veteran's claim regarding entitlement to service 
connection for a low back disability will be discussed below 
and his claim of entitlement to service connection for a 
right hip disability will be addressed separately in the 
remand section of this decision.  To the extent that this 
appeal is remanded, it is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

The Board notes that in his June 2002 claim, the veteran 
asserts that scars related to his right foot disability are 
tender to the touch.  The Board also notes that the veteran's 
service medical records and subsequent treatment records and 
medical evaluations contain numerous references to scarring, 
including scarring that is tender to the touch, related to 
the veteran's service-connected right foot disability.  To 
date, VA has not considered this claim.  It is therefore 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for the 
disposition of the veteran's claim of entitlement to service 
connection for a low back disability has been obtained.

2.  Service connection is in effect for post-traumatic cavus, 
right foot, as a residual of a gunshot wound (right foot 
disability).

3.  The veteran has arthritis of the lumbosacral spine that 
is related to his service-connected right foot disability.


CONCLUSION OF LAW

1.  The veteran's arthritis of the lumbosacral spine is 
proximately due to or the result of his service-connected 
right foot disability.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth 
VA's duty to assist a veteran in the development of a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and the implementing regulations 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim as long as there is a reasonable possibility that such 
assistance would aid the veteran in substantiating his claim.  
VA is also required to notify the claimant and the claimant's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA must specifically inform the claimant of what evidence is 
to be provided by the claimant and what evidence the VA will 
attempt to obtain on behalf of the claimant.

In this case, the Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for low back 
disability and that the requirements of the VCAA have been 
satisfied.  The veteran has been provided with a VA 
examination in August 2002 and has also been examined by a 
private physician in November 2002 to determine whether he 
has a low back disability and, if so, the nature, extent and 
etiology of this condition.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  He and his representative have also been 
provided with a Statement of the Case that discusses the 
pertinent evidence and the laws and regulations related to 
the claim, and essentially notifying them of the evidence 
needed by the veteran to prevail on the claim.  In the RO 
letters dated June, October and November 2002, the veteran 
was effectively furnished notice of the types of evidence 
that he needed to send to VA in order to substantiate his 
claim, as well as the types of evidence VA would assist in 
obtaining.  By these letters, the veteran was notified of 
what evidence, if any, was necessary to substantiate his 
claim, and they indicated what portion of that the evidence 
the veteran was responsible for submitting to VA and which 
portion VA would attempt to obtain on behalf of the veteran.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time.  
No additional remand of the case to the RO for further 
assistance to the veteran in the development of his claim (as 
required by the VCAA) or to give the representative another 
opportunity to present additional evidence and/or argument, 
is required.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The record 
on appeal contains all of the evidence necessary to grant the 
veteran's claim of entitlement to service connection for a 
low back disability.  No further notice or assistance to the 
veteran is therefore required to fulfill VA's duty to assist 
him in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  




II.	Service Connection for Low Back Disability.

The Board has reviewed the pertinent evidence of record, 
including the veteran's service medical records, VA treatment 
records and private outpatient records.  Because service 
connection is in effect for right foot disability and the 
veteran contends that service connection is warranted for a 
low back disability as secondary to this condition, and does 
not contend that the disability had its onset during service, 
in light of the Board's favorable determination, it will 
confine its discussion to the evidence that relates to 
whether he has a low back disability that is related to his 
service-connected right foot disorder.  See Gonzalez v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000), see also Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, service 
connection may be granted for disability proximately due to 
or the result of a service-connected disability and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

Following a careful review of the record, the Board finds 
that service connection is warranted for the veteran's low 
back disability as secondary to his service-connected right 
foot disability.  The veteran received a compensation and 
pension examination in August 2002 specifically in light of 
this claim.  X-rays of the veteran's lumbar spine taken in 
connection with the examination revealed shallow 
levoscoliosis and probable facet arthritis at L5-S1 on the 
left.  After examining the veteran, reviewing the X-rays of 
his lumbar spine, and noting his medical history, the VA 
physician found that "it is at least as likely as not that 
the ... lower back discomfort [is] secondary to his residual 
gunshot wound to the right foot in a compensatory manner."  

The veteran also submitted records of a private medical 
evaluation, dated in November 2002.  The private physician, 
Dr. George C. Hochreiter, examined the veteran and indicated 
that the veteran's gait showed mild antalgia on the right 
side and mild tenderness over the right sacroiliac joint.  
The examiner also reviewed a statement from VA indicating 
that the veteran had post-traumatic cavovarus foot secondary 
to a gunshot wound and that the veteran had degenerative 
changes in the lumbar spine with principal changes at the 
area of L5-S1.  After further examining the veteran, the 
physician diagnosed him as having degenerative osteoarthritis 
lumbar spine.  In offering this impression, he explained, "I 
did find that he walked with a bit of an antalgic gait on 
today's assessment.  That is certainly compatible with the 
findings with a degenerative ankle and with a residual 
painful scar on the plantar aspect of the right foot.  His 
back complaints are located on the right side with principal 
involvement around the area of the sacroiliac joint."  The 
physician then concluded that "I consider his back 
complaints as being secondary to the gunshot wound which he 
sustained to his ankle in 1968."

In light of the foregoing, the Board concludes that service 
connection for arthritis of the lumbosacral spine is 
warranted.  In reaching this conclusion, the Board notes that 
two separate physicians, one VA and one private, each 
diagnosed the veteran with arthritis of the lumbosacral 
spine.  In addition, both examining physicians indicated that 
this condition was likely secondary to his residual gunshot 
wound injury to the right foot.  The Board also notes the 
absence of any contradictory medical opinion in the record 
addressing the etiology of onset of this disorder.  
Accordingly, the Board finds that the evidence supports the 
veteran's claim of entitlement to service connection for 
arthritis of the lumbosacral spine.


ORDER

Service connection for arthritis of the lumbosacral spine is 
granted.


REMAND

Also before the Board is the veteran's claim for entitlement 
to service connection for right hip disability.  For the 
reasons stated below, this issue must be remanded.

On this point the record indicates that the veteran 
complained of right hip pain for a period of approximately 
ten years.  X-rays taken in connection with the veteran's VA 
compensation and pension examination in August 2002, however, 
show no evidence of fracture, dislocation, or bony pathology 
of the right hip, and also reflect that the right hip joint 
spaces appeared well maintained.  The summary was 
"unremarkable right hip."  The VA examiner further stated 
that the X-ray of the veteran's right hip was within normal 
limits.  Nevertheless, the VA examiner reported that it was 
at least likely as not that the veteran's right hip 
discomfort was secondary to his residual gunshot wound to the 
right foot.

In light of the above, it is unclear to the Board whether the 
veteran has a right hip disability or whether his complaints 
of right hip pain are associated with his right foot 
disability or are a manifestation of his now service-
connected low back disability.  Because the Board notes that 
pain alone, without an identifiable underlying malady, does 
not in and of itself constitute a disability for which 
service connection may be granted, see Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998), on remand the RO must determine 
whether the veteran has a right hip disorder, and if so, 
whether such disorder is secondary to the veteran's service-
connected right foot disability.  Accordingly, this claim 
must be remanded for further development as specified below.  
38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).

Prior to affording the veteran a pertinent VA examination, 
the RO must make sure that all the relevant records have been 
obtained.  A review of the claims folder shows that the 
veteran received treatment at the Erie, Pennsylvania, VA 
Medical Center from July to September 2000, and from Dr. 
Hochreiter in November 2002.  The Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In addition, 
pursuant to the VCAA, VA must obtain any outstanding VA and 
private medical records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2003).  To the extent that the 
veteran is receiving ongoing treatment for his right hip, 
therefore, such records would be relevant to his claim and 
must be associated with the claim file.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for any right 
hip problems.  This should specifically 
include records of his treatment at the 
Erie, Pennsylvania, VA Medical Center, 
dated since September 2000, and from Dr. 
George C. Hochreiter.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
August 2002 VA compensation and pension 
examination report (or a suitable 
substitute if that examiner is 
unavailable), and request that he prepare 
an addendum addressing whether the 
veteran has a right hip disability, and 
if so, whether it is at least as likely 
as not caused or aggravated by his 
service-connected right foot disability.  
The veteran need not be re-examined 
unless an examination is deemed 
necessary.  If a physical examination is 
deemed necessary, all indicated testing 
should be accomplished.  It is imperative 
that the examiner reviews the evidence in 
the claims folder, including a complete 
copy of this REMAND, and acknowledges 
such review in the examination report.  
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
merits of the veteran's claim of service 
connection for a right hip disability 
secondary to the veteran's service-
connected right foot disability.  The RO 
must provide adequate reasons and bases 
for its determinations, addressing all 
issues and concerns that were noted in 
this REMAND.  

4.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



